                                                




Exhibit 10.33


SEVERANCE AND RESTRICTIVE COVENANT AGREEMENT


This SEVERANCE AND RESTRICTIVE COVENANT AGREEMENT (this “Agreement”), effective
this 16th of August, 2016 (“Effective Date”) by and between WPX Energy, Inc.,
WPX Energy Services Company, LLC, and their respective subsidiaries and
affiliates (collectively the “Company”), and Michael Fiser (the “Executive”),
sets forth the terms and understandings regarding the Executive’s separation
from the Company.


WHEREAS, the Executive currently serves as SVP Marketing; and


WHEREAS, the Executive’s employment is to be terminated; and


WHEREAS, the Company is providing to the Executive severance benefits pursuant
to the WPX Energy Executive Severance Pay Plan (“Plan”), subject to the
Executive’s timely execution of this Agreement and the Release described herein
and subject to the Executive’s satisfaction of all other terms and conditions
described in the Plan and this Agreement; and


WHEREAS, the Executive and the Company wish to settle their mutual rights and
obligations arising in connection with the Executive’s service with the Company
and the Executive’s separation from such service; and


WHEREAS, in consideration of the rights and benefits under this Agreement, the
Executive has agreed to enter into certain covenants for the benefit of the
Company as set forth herein.


NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained, including the restrictive covenants, the Company and the Executive
hereby agree as follows:


1.     Separation from Service


(a)     Employment Termination. The Executive’s employment shall be terminated
on September 2, 2016 (the “Termination Date”). Effective on the Termination
Date, the Executive hereby resigns from any and all officer and director
positions the Executive may have with the Company and its subsidiaries and
affiliates. The Executive shall promptly execute any additional documentation
the Company may request to reflect such resignations.


(b)     Transition Period. For the period from the Effective Date through the
Termination Date (such period, the “Transition Period”), the Executive shall
continue as an employee of the Company and shall perform such duties and
responsibilities as shall be reasonably requested by the Board of Directors or
the Chief Executive Officer (“CEO”) of the Company, including as necessary to
effect a smooth and effective transition of the Executive’s duties and
responsibilities. During the Transition Period, the Executive shall remain
subject to all applicable Company policies and procedures, including without
limitation the Company’s securities trading policies for officers and directors.


2.     Compensation


(a)     Base Salary through Termination Date. The Executive shall be entitled to
continue to receive the Executive’s current annual base salary through the
Termination Date, which shall be paid in accordance with the Company’s normal
payroll practices.





--------------------------------------------------------------------------------

                                                






(b)     Employee Benefits. Until the Termination Date, the Executive shall
continue to be entitled to participate as an active employee in those employee
benefit plans and programs in which the Executive currently participates,
subject to the terms and conditions of such plans. Effective as of the
Termination Date, the Executive’s active participation in such plans shall
cease, and the Executive shall continue to have all rights to accrued and vested
benefits under such plans in accordance with their terms.


3.     Severance Benefits and Conditions


(a)     Severance Payment. Subject to Section 3(e), the Executive shall receive
a severance payment equal to the sum of:


(1)    Four hundred eighty-six thousand dollars ($486,000) which is equal to
1.5x the Executive’s “Base Salary”, as such term is defined in the Plan, plus


(2)    an additional payment of $316,828.05 which is equal to the Executive’s
“Average AIP Payment” as such term is defined in the Plan.


(b)     COBRA Equivalent Payment. Subject to Section 3(e), if the Executive is
enrolled in Company-sponsored medical and prescription coverage on the
Executive’s Termination Date, the Executive will receive an additional severance
payment equal to the monthly premium for Consolidated Omnibus Budget
Reconciliation Act (“COBRA”) continuation coverage for the medical and
prescription coverage elected by the Executive and in effect on such date
multiplied by twelve (12) (the “COBRA Equivalent Payment”). Dental, vision and
health care flexible spending account coverage premiums will not be included in
determining such payment.


(c)    Additional Payment.    Subject to Section 3(e), although such payment is
not required to be made to the Executive pursuant to the Plan or any other
agreement, policy, practice, incentive compensation plan or award agreement, in
lieu of the equity award that was communicated to Executive in 2016 and
disclosed via Form 4, Company will pay Executive in the amount of $400,000.00,
less applicable withholdings required by law. Nothing in this Agreement should
be construed as an indication or affirmation that Executive was otherwise
entitled to an equity award or payment in lieu of an equity award for the year
2016 and by agreeing to accept this Additional Payment, in accordance with the
terms of this Agreement, Executive specifically waives any and all claims, known
and unknown, related to any equity awards for 2016 that were or were not granted
to Executive.


(d)     Time of Severance Payment. Subject to Section 3(e) and Section 21,
payment of the amounts described in Sections 3(a), (b) and (c) shall be made
during the sixty (60) day period following the Termination Date. If such amounts
could be paid in more than one calendar year, they will be paid in the latest
calendar year in which the payment could be made.


(e)     Release of Claims. The rights, payments, and benefits to be provided to
the Executive under this Agreement are subject to the Executive’s execution and
delivery to the Company and non-revocation of an effective general release and
waiver of claims in the form attached hereto as Exhibit A (the “Release”), which
must be executed and delivered to the Company during the fifty (50) day period
following the Termination Date.


(f)     Employment Status. This Agreement is not intended to and does not alter
the Executive’s status as an at-will employee or create a contract of employment
for any definite period





--------------------------------------------------------------------------------

                                                




of time.


(g)    Rehire. In the event the Executive is rehired by the Company after the
receipt of benefits described in Sections 3(a) and (b), the Executive shall be
subject to the repayment provisions described in Section 3.6 of the Plan.


(h)    Outplacement Services. The Company will pay up to $25,000 for executive
outplacement services provided to the Executive by a reputable third party
outplacement provider approved by the Company, provided that such expenses must
be incurred within nine (9) months after the Executive’s Termination Date, but
in all events no payments for such outplacement services will be made after
fifteen (15) months following the Participant’s Termination Date.


4.     Accrued Rights. The Company shall pay and provide to the Executive in
accordance with its customary practices: (i) all base salary earned but not yet
paid through the Termination Date, (ii) reimbursement for any and all business
expenses properly incurred prior to the Termination Date, payable in accordance
with and subject to the terms of the Company’s reimbursement policy and
submitted for reimbursement within sixty (60) days of the Termination Date, and
(iii) any employee benefits required to be provided to the Executive pursuant to
the terms of the Company’s employee benefit plans and as required by applicable
law.


5.     Outstanding Equity Awards. All outstanding stock options, restricted
stock units, or other forms of equity compensation held by the Executive as of
the Termination Date shall be governed by the terms of the incentive
compensation plans and award agreements pursuant to which such awards were
issued to the Executive, with the Termination Date constituting the date of the
Executive’s termination of service for purposes of such grants.


6.     Indemnification. The Executive (i) shall be indemnified and held harmless
by the Company on the same terms as other executive officers and directors to
the greatest extent permitted under applicable law as the same now exists or may
hereafter be amended and the Company’s by-laws as such exist on the Termination
Date, or such greater rights that may be provided by amendment to such by-laws
from time to time, if the Executive was, is or is threatened to be made to a
party to any pending, completed, or threatened action, suit, arbitration,
alternative dispute resolution mechanism, investigation, administrative hearing,
or any other proceeding whether civil, criminal, administrative, or
investigative, and whether formal or informal, by reason of the fact that the
Executive is or was, or had agreed to become, a director, officer, employee,
agent, or fiduciary of the Company or any other entity which the Executive is or
was serving at the request of the Company, against all expenses (including
reasonable attorneys’ fees) and all claims, damages, liabilities, and losses
incurred or suffered by the Executive or to which the Executive may become
subject for any reason, and (ii) shall be entitled to advancement of any such
indemnifiable expenses in accordance with the Company’s by-laws as such exist on
the Termination Date, or such greater rights that may be provided by amendment
to such by-laws from time to time.


7.     Directors’ and Officers’ Insurance. The Executive shall be entitled to
coverage under a directors’ and officers’ liability insurance policy issued in
favor of Company in an amount no less than, and on the same terms as those
provided to, other executive officers and directors of the Company.


8.     Restrictive Covenants


(a)     Confidential Information. The Executive acknowledges that in the course
of performing services for the Company and its affiliates, the Executive may
have obtained information, observations, and data (including but not limited to
information concerning current or prospective





--------------------------------------------------------------------------------

                                                




exploration and development activities, information concerning business
strategies or plans, financial information relating to the business of the
Company or its subsidiaries and affiliates, accounts, customers, vendors,
employees, and other affairs) that is not otherwise in the public domain
(collectively, “Confidential Information”). The Executive recognizes that all
such Confidential Information is the sole and exclusive property of the Company
and its affiliates or of third parties to which the Company or an affiliate owes
a duty of confidentiality, that it is the Company’s policy to safeguard and keep
confidential all such Confidential Information, and that disclosure of
Confidential Information to an unauthorized third party would cause irreparable
damage to the Company and its affiliates. The Executive agrees that, except as
required by the duties of the Executive’s employment with the Company or any of
its affiliates and except in connection with enforcing the Executive’s rights
under this Agreement or if compelled by a court or governmental agency, in each
case provided that prior written notice is given to the Company, the Executive
will not, without the written consent of the Company, willfully disseminate or
otherwise disclose, directly or indirectly, any Confidential Information
disclosed to the Executive or otherwise obtained by the Executive during the
Executive’s employment with the Company or its affiliates, and will take all
necessary precautions to prevent disclosure to any unauthorized individual or
entity (whether or not such individual or entity is employed or engaged by, or
is otherwise affiliated with, the Company or any affiliate), and will use the
Confidential Information solely for the benefit of the Company and its
affiliates and will not use the Confidential Information for the benefit of any
other individual or entity nor permit its use for the benefit of the Executive.
These obligations shall continue during and after the Executive’s termination
from service and for so long as the Confidential Information remains
Confidential Information. For the avoidance of doubt, nothing in the foregoing
shall preclude the Executive from disclosing Confidential Information for
purposes of reporting a violation of state or federal law to a relevant law
enforcement agency, including, without limitation, to the Securities and
Exchange Commission pursuant to Section 21F of the Securities Exchange Act of
1934 or any similar provision of state or federal law and the rules and
regulations promulgated thereunder.




(b)     Non-Competition. From the date hereof and continuing for six (6) months
following the Termination Date, the Executive agrees that without the written
consent of the Company, the Executive shall not at any time, directly or
indirectly, in any capacity:


(i)     engage or participate in, become employed by, serve as a director of, or
render advisory or consulting or other services in connection with, any energy
business and any individual or entity (and any branch, office or operation
thereof) which engages in, or proposes to engage in (with the Executive’s
assistance) any of the following in which the Executive has been engaged in the
twelve (12) months preceding the Termination Date: the exploration and/or
production of oil or gas which is located anywhere in the United States (a
“Competitive Business”); provided, however, that after the Termination Date,
this Section 8(b)(i) shall not preclude the Executive from (A) being an employee
of, or consultant to, any business unit of a Competitive Business if (x) such
business unit does not qualify as a Competitive Business in its own right and
(y) the Executive does not have any direct or indirect involvement in, or
responsibility for, any operations of such Competitive Business that cause it to
qualify as a Competitive Business, or (B) with the approval of an Authorized
Company Executive, being a consultant to, an advisor to, a director of, or an
employee of a Competitive Business (for purposes of this Section 8(b), an
“Authorized Company Executive” shall mean the individual then serving as the
Chief Executive Officer); or


(ii) make or retain any financial investment, whether in the form of equity or
debt, or own any interest, in any Competitive Business. Nothing in this
subsection shall, however,





--------------------------------------------------------------------------------

                                                




restrict the Executive from making an investment in any Competitive Business if
such investment does not (A) represent more than 1% of the aggregate market
value of the outstanding capital stock or debt (as applicable) of such
Competitive Business, (B) give the Executive any right or ability, directly or
indirectly, to control or influence the policy decisions or management of such
Competitive Business, or (C) create a conflict of interest between the
Executive’s duties to the Company and its affiliates or under this Agreement and
the Executive’s interest in such investment.


(c)     Non-Solicitation. From the date hereof and continuing for twelve (12)
months following the Termination Date, the Executive agrees that without the
written consent of the Company, the Executive shall not at any time, directly or
indirectly, in any capacity:


(i)     cause or attempt to cause any employee, director, or consultant of the
Company or an affiliate to terminate his or her relationship with the Company or
an affiliate;


(ii)     employ, engage as a consultant or adviser, or solicit the employment or
engagement as a consultant or adviser, of any employee of the Company or an
affiliate (other than by the Company or its affiliates), or cause or attempt to
cause any person or entity to do any of the foregoing;


(iii)     interfere with the relationship of the Company or an affiliate with,
or endeavor to entice away from the Company or an affiliate, any person or
entity who or which at any time during the period commencing twelve (12) months
prior to the Termination Date was or is, to the Executive’s knowledge, a
material customer or material supplier of, or maintained a material business
relationship with, the Company or an affiliate; or;


(iv)     solicit the sale of goods, services or a combination of goods and
services from the established customers of the Company or an affiliate.


(d)    Non-Disparagement.


(i)     The Executive agrees not to make, or cause to be made, any statement,
observation or opinion, or communicate any information (whether oral or written,
directly or indirectly) that (A) accuses or implies that the Company or any of
its affiliates, together with their respective present or former officers,
directors, partners, stockholders, employees, and agents, and each of their
predecessors, successors, and assigns, engaged in any wrongful, unlawful or
improper conduct, whether relating to the Executive’s employment (or the
separation therefrom), the business or operations of the Company or otherwise;
or (B) disparages, impugns, or in any way reflects adversely upon the business
or reputation of the Company or any of its affiliates, together with their
respective present or former officers, directors, partners, stockholders,
employees, and agents, and each of their predecessors, successors, and assigns.


(ii)     The Company agrees that it will not, and will instruct the members of
the Board of Directors of the Company and the executive officers of the Company
to not, disparage or denigrate the Executive orally or in writing (including,
without limitation, any comments or statements relating to the Executive’s
performance at the Company).


(iii)     Notwithstanding anything contained herein to the contrary, nothing
herein shall be deemed to preclude the Executive or the Company from providing
truthful testimony or





--------------------------------------------------------------------------------

                                                




information pursuant to subpoena, court order, or other similar legal or
regulatory process, provided, that to the extent permitted by law, the Executive
will promptly inform the Company of any such obligation prior to participating
in any such proceedings.






(e)    Duty to Inform.


The Executive agrees to inform any employer, business, entity, or individual
with whom the Executive becomes associated in a business capacity during the
term of the restrictions of this Section 8 of Executive’s obligations under this
Section 8.


(f)     Reasonableness of Restrictive Covenants.


(i)     The Executive acknowledges that the covenants contained in this
Agreement are reasonable in the scope of the activities restricted, the
geographic area covered by the restrictions, and the duration of the
restrictions, and that such covenants are reasonably necessary to protect the
Company’s legitimate interests in its Confidential Information, its proprietary
work, and in its relationships with its employees, customers, suppliers, and
agents.


(ii)     The Company has, and the Executive has had an opportunity to, consult
with their respective legal counsel and to be advised concerning the
reasonableness and propriety of such covenants. The Executive acknowledges that
the Executive’s observance of the covenants contained herein will not deprive
the Executive of the ability to earn a livelihood or to support the Executive’s
dependents.


(g)     Right to Injunction: Survival of Undertakings.


(i)     In recognition of the confidential nature of the Confidential
Information, and in recognition of the necessity of the limited restrictions
imposed by this Agreement, the Executive and the Company agree that it would be
impossible to measure solely in money the damages which the Company would suffer
if the Executive were to breach any of the Executive’s obligations hereunder.
The Executive acknowledges that any breach of any provision of this Agreement
would irreparably injure the Company. Accordingly, the Executive agrees that if
the Executive breaches any of the provisions of Section 8 of this Agreement, the
Company shall be entitled, in addition to any other remedies to which the
Company may be entitled under this Agreement or otherwise, to an injunction to
be issued by a court of competent jurisdiction, to restrain any breach, or
threatened breach, of any provision of this Agreement without the necessity of
posting a bond or other security therefore, and the Executive hereby waives any
right to assert any claim or defense that the Company has an adequate remedy at
law for any such breach.


(ii)     If a court determines that any covenant included in this Section 8 is
unenforceable in whole or in part because of such covenant’s duration or
geographical or other scope, such court shall have the power to modify the
duration or scope of such provision, as the case may be, so as to cause such
covenant as so modified to be enforceable. Furthermore, if a court determines
that a certain form of remedy or relief sought by the Company for the breach of
a covenant included in this Section 8 is unavailable under applicable law, such
a finding shall not prohibit the Company from obtaining a different form of
remedy or relief with respect to such breach which such court has not found to
be unavailable.







--------------------------------------------------------------------------------

                                                




(iii)     All of the provisions of this Agreement shall survive any separation
from service of the Executive.


(h)     Effect of Breach of Covenants. If a court of competent jurisdiction
shall have found that the Executive is in material breach of any restrictive
covenant contained in this Agreement or the Release, the Executive forfeits the
Executive’s right to receive any payment or benefit under this Agreement and
shall pay to the Company the value of any payment or benefit previously received
by the Executive under this Agreement.


9.     Cooperation. Following the Termination Date, the Executive agrees to
fully cooperate with and provide reasonable assistance to the Company and its
counsel in connection with any general business matters, transition of work,
agency investigations or audits or litigation or corporate matters, and to be
reasonably available to the Company to do so at times and locations as to not
interfere with the Executive’s duties and responsibilities to any future
employer, job seeking opportunities, or any personal responsibilities.


10.     Return of Company Property. The Executive shall promptly following the
Termination Date return to the Company all documents, records, files, and other
information and property belonging or relating to the Company, its affiliates,
customers, clients, or employees. The Executive acknowledges that all such
materials are, and will remain, the exclusive property of the Company, and the
Executive may not retain originals or copies of such materials without the
express written approval of the Company. Any Company-related information shall
be expunged from any home equipment, and any office connectivity or other
continued internet or similar services provided by the Company shall cease.


11.     Recoupment. Notwithstanding anything herein to the contrary, this
Agreement shall not impact any rights or restrictions under the Company’s
Recoupment Policy for incentive compensation, as adopted by the Board of
Directors of the Company and referred to in the Company’s most recent proxy
statement filed with the Securities and Exchange Commission, as such Recoupment
Policy may be amended from time to time, and the Executive acknowledges and
agrees the Executive remains subject to the terms of such policy following the
Termination Date.


12.     Severability. In the event that any one or more of the provisions of
this Agreement are held to be invalid, illegal, or unenforceable, the validity,
legality, and enforceability of the remainder of this Agreement shall not in any
way be affected or impaired thereby.


13.     Waiver. No waiver by either party of any breach by the other party of
any condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of any other provision or condition at the time or at
any prior or subsequent time.


14.     Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Oklahoma, without reference
to its choice of law rules.


15.     Withholding. The Company shall deduct or withhold, or require the
Executive to remit to the Company, the minimum statutory amount to satisfy
federal, state or local taxes required by law or regulation to be withheld with
respect to any benefit provided hereunder.


16.     Entire Agreement. This Agreement, including all other agreements
expressly incorporated or referred to herein, shall constitute the entire
agreement and understanding of the parties with respect to the subject matter
herein and supersedes all prior agreements, arrangements and understandings,
written or oral, between the parties with respect to the subject matter herein.
The Executive acknowledges that the Executive is not eligible for and shall not
receive any additional separation or severance payment under any plan or





--------------------------------------------------------------------------------

                                                




program maintained by the Company. The Executive acknowledges and agrees that
the Executive is not relying on any representations or promises by any
representative of the Company concerning the meaning of any aspect of this
Agreement or the Release. This Agreement and the Release may not be altered or
modified other than in a writing signed by the Executive and an authorized
representative of the Company.


17.     Notices. All notices given hereunder shall be given in writing, shall
specifically refer to this Agreement and shall be personally delivered or sent
by telecopy or other electronic facsimile transmission or by registered or
certified mail, return receipt requested, at the address set forth below or at
such other address as may hereafter be designated by notice given in compliance
with the terms hereof:


If to the Executive:    At the most recent address on the Company’s records


If to the Company:    WPX Energy, Inc.
3500 One Williams Center
Tulsa, Oklahoma 74172-0172
Attention: General Counsel
Facsimile: (539) 573-5608


If notice is mailed, such notice shall be effective upon mailing, or if notice
is personally delivered or sent by telecopy or other electronic facsimile
transmission, it shall be effective upon receipt.


18.     Successors and Assigns. This Agreement is intended to bind and inure to
the benefit of and be enforceable by the Executive, the Company and their
respective heirs, successors and assigns, except that the Executive may not
assign the Executive’s rights or delegate the Executive’s obligations hereunder
without the prior written consent of the Company.


19.     Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.




20.     Section 409A.


(a)     Compliance. The intent of the parties is that payments and benefits
under this Agreement are either exempt from or comply with Section 409A of the
Internal Revenue Code (“Section 409A”), and this Agreement shall be interpreted
to that end. The parties acknowledge and agree that the interpretation of
Section 409A and its application to the terms of this Agreement is uncertain and
may be subject to change as additional guidance and interpretations become
available. In no event whatsoever shall the Company be liable for any tax,
interest or penalties that may be imposed on the Executive by Section 409A or
any damages for failing to comply with Section 409A.


(b)     Six Month Delay for Specified Employees. If any payment, compensation or
other benefit provided to the Executive in connection with the Executive’s
separation from service is determined, in whole or in part, to constitute
“nonqualified deferred compensation” within the meaning of Section 409A and the
Executive is a “specified employee” as defined in Section 409A, no part of such
payments shall be paid before the day that is six (6) months plus one (1) day
after the Termination Date or, if earlier, the Executive’s death (the “New
Payment Date”). The aggregate of any payments that otherwise would have been
paid to the Executive during the period between the Termination Date and the New
Payment Date shall be paid to the Executive in a lump sum on such New Payment
Date. Thereafter, any payments that remain outstanding as of the day immediately
following the New Payment Date shall be paid without delay over the time period
originally scheduled, in accordance with the terms of this Agreement.





--------------------------------------------------------------------------------

                                                






(c)     Separation from Service. A separation from service shall not be deemed
to have occurred for purposes of any provision of this Agreement providing for
the payment of any amounts or benefits subject to Section 409A upon or following
a separation from service until such separation is also a “separation from
service” within the meaning of Section 409A and for purposes of any such
provision of this Agreement, references to a “resignation,” “termination,”
“terminate,” “termination of employment” or like terms shall mean separation
from service.


(d)     Payments for Reimbursements and In-Kind Benefits. All reimbursements for
costs and expenses under this Agreement shall be paid in no event later than the
end of the calendar year following the calendar year in which the Executive
incurs such expense. With regard to any provision herein that provides for
reimbursement of costs and expenses or in-kind benefits, except as permitted by
Section 409A, (i) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (ii) the amount of
expenses eligible for reimbursements or in-kind benefits provided during any
taxable year shall not affect the expenses eligible for reimbursement or in-kind
benefits to be provided in any other taxable year.


(e)     Payments within Specified Number of Days. Whenever a payment under this
Agreement specifies a payment period with reference to a number of days, the
actual date of payment shall be within the sole discretion of the Company.


(f)     Installments as Separate Payment. If under this Agreement, an amount is
paid in two (2) or more installments, for purposes of Section 409A, each
installment shall be treated as a separate payment.
 
[SIGNATURE PAGE FOLLOWS]





























































--------------------------------------------------------------------------------

                                                




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
dates set forth below.


WPX ENERGY, INC.


By: /s/ Richard E. Muncrief    


Date: August 16, 2016


Title:    President and Chief Executive Officer




WPX ENERGY SERVICES COMPANY, LLC




By: /s/ Richard E. Muncrief    


Date: August 16, 2016


Title:    President and Chief Executive Officer




EXECUTIVE:




By: /s/ Michael Fiser    
                        
Date: August 16, 2016




[Signature Page to Severance and Restrictive Covenant Agreement]























































--------------------------------------------------------------------------------

                                                




Exhibit A


RELEASE AGREEMENT


This RELEASE AGREEMENT (this “Release”), dated             , 20___, by and
between WPX Energy, Inc., WPX Energy Services Company, LLC, and their respective
subsidiaries and affiliates (collectively the “Company”), and Michael Fiser (the
“Executive”).


WHEREAS, the Executive and the Company have entered into a Severance and
Restrictive Covenant Agreement dated _____________________, 20___ (the
“Severance Agreement”);


NOW THEREFORE, in consideration for receiving separation benefits under the
Severance Agreement and in consideration of the representations, covenants and
mutual promises set forth in this Release, the parties agree as follows:


1.     Release. Except with respect to all of the Company’s obligations under
the Severance Agreement, the Executive, and the Executive’s heirs, executors,
assigns, agents, legal representatives, and personal representatives, hereby
releases, acquits and forever discharges the Company, its agents, subsidiaries,
affiliates, and their respective officers, directors, agents, servants,
employees, attorneys, shareholders, partners, members, managers, successors,
assigns and affiliates (the “Released Parties”), of and from any and all claims,
liabilities, demands, causes of action, costs, expenses, attorney’s fees,
damages, indemnities and obligations of every kind and nature, in law, equity,
or otherwise, known and unknown, suspected and unsuspected, disclosed and
undisclosed, arising out of or in any way related to agreements, events, acts or
conduct at any time prior to the execution of this Release that arose out of or
were related to the Executive’s employment with the Company or the Executive’s
separation from service with the Company including, but not limited to, claims
or demands related to wages, salary, bonuses, commissions, stock, stock options,
or any other ownership interests in the Company, vacation pay, fringe benefits,
expense reimbursements, sabbatical benefits, severance benefits, or any other
form of compensation or equity or thing of value whatsoever; claims pursuant to
under Title VII of the Civil Rights Act of 1964 as amended by the Civil Rights
Act of 1991, 42 U.S.C. § 2000e, et seq.; 42 U.S.C. § 1981; 42 U.S.C. § 1983; 42
U.S.C. § 1985; 42 U.S.C. § 1986; the Equal Pay Act of 1963, 29 U.S.C. § 206(d);
the National Labor Relations Act, as amended, 29 U.S.C. § 160, et seq.; the
Americans With Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.; the
Employee Retirement Income Security Act of 1974, as amended, (“ERISA”), 29
U.S.C. § 1001, et seq.; the Age Discrimination in Employment Act of 1967, as
amended by the Older Workers Benefit Protection Act of 1990, 29 U.S.C.§ 621, et
seq.; the Family and Medical Leave Act of 1993, 29 U.S.C.§ 2601 et seq.; the
Equal Pay Act; the Rehabilitation Act of 1973; the federal Worker Adjustment and
Retraining Notification Act (as amended) and similar laws in other
jurisdictions; the Oklahoma Anti-Discrimination Act, Okla. Stat., tit. 25, §§
1101, et seq., and any claims for wrongful discharge, breach of contract, breach
of the implied covenant of good faith and fair dealing, fraud, discrimination,
harassment, defamation, infliction of emotional distress, termination in
violation of public policy, retaliation, including workers’ compensation
retaliation under state statutes, tort law; contract law; wrongful discharge;
discrimination; fraud; libel; slander; defamation; harassment; emotional
distress; breach of the implied covenant of good faith and fair dealing; or
claims for whistle-blowing, or other claims arising under any local, state or
federal regulation, statute or common law. This Release does not apply to the
payment of any and all benefits and/or monies earned, accrued, vested or
otherwise owing, if any, to the Executive under the terms of a Company sponsored
tax qualified retirement or savings plan and/or any non-qualified deferred
compensation plan(s) sponsored by the Company, except that the Executive hereby
releases and waives any claims that the Executive’s separation from service was
to avoid payment of such benefits or payments, and that, as a result of the
Executive’s separation, the Executive is entitled to additional benefits or
payments. Additionally, this Release does not apply to the indemnification
provided or any other payments or benefits to which the Executive is entitled
pursuant to the Severance





--------------------------------------------------------------------------------

                                                




Agreement (including, without limitation, in the outstanding equity awards
referenced in Section 5 thereof). This Release does not apply to any claim or
rights which might arise out of the actions of the Company after the date the
Executive signs this Release or any other claims or rights that Executive is
prohibited from waiving under applicable law.


2.     Covenant Not to Sue. By signing this Release, the Executive covenants,
agrees, represents and warrants that the Executive has not filed and will not in
the future file any lawsuits, complaints, petitions or accusatory pleadings in a
court of law or in conjunction with a dispute resolution program against any of
the Released Parties based upon, arising out of or in any way related to any
event or events occurring prior to the signing of this Release, including,
without limitation, the Executive’s employment with any of the Released Parties
or the termination thereof. Nothing in this Release shall limit the Executive’s
right to file a charge or complaint with any state or federal agency or to
participate or cooperate in such a matter. However, the Executive expressly
waives all rights to recovery for any damages or compensation awarded as a
result of any suit or proceeding brought by any third party or governmental
agency on the Executive’s behalf. For the avoidance of doubt, the foregoing does
not extend to any monetary award from a law enforcement agency, including,
without limitation, the Securities and Exchange Commission, relating to
reporting by the Executive of a violation of state or federal law.


3.     No Assignment of Claims. By signing this Release, the Executive further
covenants, agrees, represents and warrants that the Executive has not heretofore
assigned or transferred, or purported to assign or transfer, to any person or
entity, any claim or any portion thereof or interest therein and acknowledges
that this Release shall be binding upon the Executive and upon the Executive’s
heirs, administrators, representatives, executors, successors, and assigns, and
shall inure to the benefit of each of the Released Parties, and to their heirs,
administrators, representatives, executors, successors, and assigns.


4.     No Release of Vested Benefits or Health and Welfare Benefits. Except as
to claims based grants or failure to grant equity in 2016, by signing this
Release, the Executive does not release or discharge any right to any vested,
deferred benefit in any qualified employee benefit plan which provides for
retirement, pension, savings, thrift and/or employee stock ownership or any
benefit due the Executive as a participant in any employee health and welfare
plan, as such terms are used under ERISA, which is maintained by any of the
Released Parties that employed the Executive.


5.     No Admission of Liability. Notwithstanding the provisions of this Release
and the payments to be made by the Company to the Executive hereunder, the
Released Parties do not admit any manner of liability to the Executive. This
Release has been entered into as a means of settling any and all disputes
between the Released Parties and the Executive.


6.     No Inducement. The Executive agrees that no promise or inducement to
enter into this Release has been offered or made except as set forth in this
Release or the Severance Agreement, that the Executive is entering into this
Release without any threat or coercion and without reliance or any statement or
representation made on behalf of the Company or by any person employed by or
representing the Company, except for the written provisions and promises
contained in this Release or the Severance Agreement.


7.     Damages. The parties agree that damages incurred as a result of a breach
of this Release will be difficult to measure. It is, therefore, further agreed
that, in addition to any other remedies, equitable relief will be available in
the case of a breach of this Release. It is also agreed that, in the event the
Executive files a claim against the Company with respect to a claim released by
the Executive herein (other than a proceeding before the EEOC), the Company may
withhold, retain, or require reimbursement of all or any portion of the benefits
and Separation Payment under the Severance Agreement until such claim is
withdrawn by the Executive.





--------------------------------------------------------------------------------

                                                






8.     Advice of Counsel; Time to Consider; Revocation. The Executive
acknowledges the following:


(a)     The Executive has read this Release, and understands its legal and
binding effect. The Executive is acting voluntarily and of the Executive’s own
free will in executing this Release.


(b)     The Executive has been advised to seek and has had the opportunity to
seek legal counsel in connection with this Release.


(c)     The Executive was given at least forty-five (45) days to consider the
terms of this Release before signing it.


The Executive understands that, if the Executive signs this Release, the
Executive may revoke it within seven (7) days after signing it by delivering
written notification of intent to revoke within that seven (7) day period. The
Executive understands that this Release will not be effective until after the
seven (7) day period has expired.


9.     Severability. If all or any part of this Release is declared by any
court, arbitrator or governmental authority to be unlawful, invalid, void or
unenforceable, such unlawfulness, invalidity or unenforceability shall not
affect the validity or enforceability of any other portion of this Release. Any
section or a part of a section declared to be unlawful, invalid, void or
unenforceable shall, if possible, be construed in a manner which will give
effect to the terms of the section to the fullest extent possible while
remaining lawful and valid. To the extent that any provision of this Release is
adjudicated to be unlawful, invalid, void or unenforceable because it is
overbroad, that provision shall not be void but rather shall be limited only to
the extent required by applicable law and enforced as so limited. The parties
expressly acknowledge and agree that this Section is reasonable in view of the
parties’ respective interests.




10.     Amendment. This Release shall not be altered, amended, or modified
except by written instrument executed by the Company and the Executive. A waiver
of any portion of this Release shall not be deemed a waiver of any other portion
of this Release.


11.     Counterparts. This Release may be executed in several counterparts, each
of which shall be deemed to be an original, but all of which together will
constitute one and the same instrument.


12.     Headings. The headings of this Release are not part of the provisions
hereof and shall not have any force or effect.


13.     Rules of Construction. Reference to a specific law shall include such
law, any valid regulation promulgated thereunder, and any comparable provision
of any future legislation amending, supplementing or superseding such section.


14.     Applicable Law. The provisions of this Release shall be interpreted and
construed in accordance with the laws of the State of Oklahoma without regard to
its choice of law principles.


[SIGNATURE PAGE FOLLOWS]















--------------------------------------------------------------------------------

                                                




IN WITNESS WHEREOF, the parties hereto have executed this Release as of the
dates set forth below.


WPX ENERGY, INC.


By: /s/     


Date: _______________________________


Title:    _______________________________


WPX ENERGY SERVICES COMPANY, LLC




By: /s/     


Date:    _______________________________


Title: ________________________________




EXECUTIVE:




By: /s/     


Date: _______________________________


[Signature Page to Release Agreement]





